NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      DEC 9 2020
                                                                     MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                     U.S. COURT OF APPEALS



AMERICAN BANKERS INSURANCE                      No. 19-55024
COMPANY OF FLORIDA,
                                                D.C. No. 2:18-cv-02042-SJO-GJS
               Plaintiff-Appellant,

     v.                                         MEMORANDUM*

ANGEL VELAZQUEZ,

               Defendant-Appellee.

                     Appeal from the United States District Court
                         for the Central District of California
                      S. James Otero, District Judge, Presiding
                              Submitted April 17, 2020**
                                Pasadena, California

Before: SCHROEDER and COLLINS, Circuit Judges, and BAYLSON,*** District
Judge.

          Appellant American Bankers Insurance Company of Florida (“ABIC”)

appeals the district court’s dismissal of its Second Amended Complaint as unripe.

We have jurisdiction under 28 U.S.C. § 1291. Reviewing de novo, Laub v. U.S.


*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes that this case is suitable for decision without
oral argument. See FED. R. APP. P. 34(a)(2)(C).
***
  The Honorable Michael M. Baylson, United States District Judge for the
Eastern District of Pennsylvania, sitting by designation.
Dep’t of Interior, 342 F.3d 1080, 1084 (9th Cir. 2003), we affirm.

      1. ABIC seeks a declaration that it did not act in bad faith when it rejected

the settlement demand of Angel Velazquez, who claims that he was injured while

working at a residence whose owner (Rosa Friedik-Ruesch) was insured by ABIC.

Velazquez had demanded that ABIC settle for the full limits of the policy, and after

ABIC responded with a lower settlement offer, Velazquez took that position that

ABIC’s refusal of his settlement demand was made in bad faith and would render

ABIC liable to Friedik-Ruesch for any excess judgment over the policy limits.

Velazquez contended that, as a result, the policy limits were “open,” and he

increased his settlement demand to ten times the policy limits. ABIC thereupon

filed this action seeking a declaration that it had not acted in bad faith in rejecting

Velazquez’s initial settlement demand. After first allowing an opportunity to

amend, the district court ultimately dismissed the case as unripe.

      2. A declaratory judgment action presents a case or controversy that is

appropriate for judicial resolution if “the facts alleged, under all the circumstances,

show that there is a substantial controversy, between parties having adverse legal

interests, of sufficient immediacy and reality to warrant the issuance of a

declaratory judgment.” Maryland Cas. Co. v. Pacific Coal & Oil Co., 312 U.S.

270, 273 (1941). We agree with the district court that this matter lacks the

requisite “sufficient immediacy and reality,” id., because the parties’ dispute


                                           2
ultimately “rests upon contingent future events that may not occur as anticipated,

or indeed may not occur at all,” Texas v. United States, 523 U.S. 296, 300 (1998)

(citations and internal quotation marks omitted).

      ABIC emphasizes that the parties have a live and genuine disagreement over

whether ABIC’s rejection of Velazquez’s policy-limits settlement demand was

done in bad faith, and ABIC argues that it would be helpful to the parties’

settlement efforts to know the answer to that question. But even assuming

arguendo that ABIC’s offer was made in bad faith, that would have no real-world

effect on Friedik-Ruesch’s rights (much less those of Velazquez) unless and until

Velazquez’s suit against Friedik-Ruesch resulted in a judgment against her that

exceeded the policy limits. See Howard v. American Nat’l Fire Ins. Co., 115 Cal.

Rptr. 3d 42, 67 (Cal. Ct. App. 2010) (“In most cases, an excess judgment (a

judgment against the insured in an amount exceeding policy limits) is needed to

establish liability and damages for wrongful refusal to settle.”).1 And even if such

an excess judgment occurred, it would give Velazquez no rights vis-à-vis ABIC

unless and until Friedik-Ruesch were to assign her bad-faith claim against ABIC to

Velazquez. See Murphy v. Allstate Ins. Co., 553 P.2d 584, 586–87 (Cal. 1976).



1
 The parties do not contend that this is a case in which “the insurer’s misconduct
[went] beyond a simple failure to settle within policy limits or the insured
suffer[ed] consequential damages apart from an excess judgment.” Howard, 115
Cal. Rptr. 3d at 68.

                                          3
Thus, although the parties genuinely disagree over the discrete question of whether

ABIC’s rejection of the settlement demand was in bad faith, that abstract dispute

would potentially have concrete legal significance to the parties’ rights only if a

series of contingent future events were all to occur. Given the key role of such

speculative contingencies here, we conclude that, viewed in light of “all the

circumstances,” the parties’ dispute over whether ABIC acted in good faith lacks

“sufficient immediacy and reality to warrant the issuance of a declaratory

judgment.” Maryland Cas., 312 U.S. at 273; see also Texas v. United States, 523

U.S. at 300.

      AFFIRMED.2




2
  ABIC’s motion for judicial notice of the complaint filed in Velazquez’s state
court action against Friedik-Ruesch (Dkt. 16) is GRANTED. ABIC’s motion for
judicial notice of documents from a separate declaratory judgment action filed by
ABIC (Dkt. 31) is DENIED.

                                          4